EXHIBIT 10.1
 


CREDIT AGREEMENT
 
THIS AGREEMENT dated for reference March 28, 2013 is between:
 
SPROTT RESOURCE LENDING PARTNERSHIP, a general partnership organized and
existing under the laws of the Province of Ontario
 
(the “Lender”)
 
AND:
VISTA GOLD CORP., a Yukon corporation, having its chief executive office at 7961
Shaffer Parkway, Suite 5, Littleton, Colorado  80127
 
(the “Borrower”)
 
 
BACKGROUND
 
The Lender has agreed to lend to the Borrower and the Borrower has agreed to
borrow from the Lender the aggregate principal amount of $10,000,000 on the
terms and subject to the conditions of this Agreement.
 
AGREEMENTS
 
For good and valuable consideration, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:
 
1.
Definitions.  In this Agreement:

 
 
(a)
“Advance” means the advance of the Facility hereunder;

 
 
(b)
“Applicable Securities Legislation” means all applicable securities laws of each
of the jurisdictions in which the Borrower is a reporting issuer and the
respective rules and regulations under such laws together with applicable
published fee schedules, prescribed forms, policy statements, national or
multilateral instruments, orders, blanket rulings and other applicable
regulatory instruments of the securities regulatory authorities in any of such
jurisdictions;

 
 
(c)
“Borrower” means Vista Gold Corp., a Yukon corporation continued on December 17,
1997 under incorporation no. 526273;

 
 
(d)
“Business Day” means a day which is not a Saturday, Sunday or a statutory
holiday in the Province of British Columbia;

 
 
(e)
“change of control” has the meaning set forth in subsection 15(m) below;

 
 
(f)
“Closing Date” means the date of the Advance made pursuant to the terms of this
Agreement;



 
 

--------------------------------------------------------------------------------

 


 
 
(g)
“Colomac Mill Equipment” means any equipment currently owned by the Borrower
that is currently stored at either Continental Cartage Inc., 5545 – 56 Avenue
SE, Calgary, AB  T2C 4M1, or Custom Landtran, #103, 53016 HWY 60, Acheson, AB 
T7X 5A7;

 
 
(h)
“Constating Documents” means:

 
 
(i)
with respect to a corporation, its notice of articles, articles of
incorporation, amalgamation or continuance or other similar documents and its
by-laws; and

 
 
(ii)
with respect to any other Person which is an artificial body, whether with or
without legal personality, the organization and governance documents of such
Person,

 
in each case as amended or supplemented from time to time;
 
 
(i)
“Event of Default” has the meaning set forth in Section 15 below;

 
 
(j)
“Exchange” means the Toronto Stock Exchange;

 
 
(k)
“Facility” means the credit facility granted by the Lender to the Borrower in
the aggregate principal amount of $10,000,000 pursuant to this Agreement;

 
 
(l)
“Facility Documents” means this Agreement, the Security Documents and all other
agreements, certificates, instruments and other documents delivered or to be
delivered by the Borrower hereunder or thereunder, each as amended, modified,
supplemented, restated or replaced from time to time;

 
 
(m)
“Financial Statements” has the meaning set forth in subsection 11(h) below;

 
 
(n)
“GAAP” means generally accepted accounting principles in effect in the United
States from time to time;

 
 
(o)
“Governmental Authority” means the government, parliament or legislature of
Canada or any other nation, or of any political subdivision thereof, whether
provincial, state, municipal or local, and any agency, authority,
instrumentality, ministry, tribunal, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government in Canada or
any other nation;

 
 
(p)
“Indebtedness” means:

 
 
(i)
all indebtedness for borrowed money and all obligations evidenced by notes,
bonds, debentures or other similar instruments;

 
 
(ii)
all obligations, contingent or otherwise, in respect of letters of credit
(whether or not drawn) or bankers acceptances or similar facilities;

 
 
(iii)
all obligations to pay the deferred purchase price of property or services
(other than current trade payables that are incurred in the ordinary course of
business and are not overdue for a period of more than 90 days;



 
2

--------------------------------------------------------------------------------

 


 
 
(iv)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired;

 
 
(v)
all obligations which would be required to be disclosed on the Borrower’s
balance sheet as a liability in accordance with GAAP and which would be payable
more than 12 months from the date of creation thereof (other than reserves for
taxes and for contingent obligations); and

 
 
(vi)
all obligations of the kind referred to above in this subsection (p) secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights), whether or not either Borrower has become liable for the
payment of such obligation;

 
 
(q)
“Lender” means Sprott Resource Lending Partnership, a general partnership
organized and existing under the laws of the Province of Ontario;

 
 
(r)
“Lien” means any mortgage, charge, lien, hypothec or encumbrance, whether fixed
or floating on, or any Security Interest in, any property, whether real,
personal or mixed, tangible or intangible, any pledge or hypothecation of any
property, any royalty payment obligation, any deposit arrangement, priority,
conditional sale agreement, other title retention agreement or equipment trust,
capital lease or other security arrangement of any kind;

 
 
(s)
“Material Adverse Effect” means a material adverse effect on the assets,
properties, businesses, results of operations, prospects or condition (financial
or otherwise);

 
 
(t)
“Maturity Date” has the meaning set forth in subsection 4(a) below;

 
 
(u)
“Note” has the meaning set forth in subsection 9(a) below;

 
 
(v)
“Notice Date” has the meaning set forth in section 5 below;

 
 
(w)
“Outstanding Balance” has the meaning set forth in subsection 4(a) below;

 
 
(x)
“Permitted Lien” means any of the following items: (i) Security Interests
granted by the Borrower pursuant to the Security; (ii) easements, rights of way,
servitudes or other similar rights; (iii) any rights reserved to or vested in
any governmental entity to levy taxes, provided always that all such taxes,
levies, rates, assessments or  other governmental charges thereunder are not
delinquent, or if delinquent, are being contested in good faith by appropriate
proceedings; (iv) undetermined or inchoate mechanics’ liens and similar liens
for which payment for services rendered or goods supplied is not delinquent as
of the date hereof; and (v) liens granted in the ordinary course of business to
a governmental entity respecting operations pertaining to workers compensation,
unemployment insurance, employer’s health taxes or other social security or a
statutory obligations that secure amounts that are not yet due or that are being
diligently contested in good faith by appropriate proceedings;

 
 
(y)
“Person” means any individual, partnership, limited partnership, joint venture,
syndicate, sole proprietorship, company or corporation with or without share
capital, body corporate, unincorporated association, trust, trustee, executor,
administrator or other legal



 
3

--------------------------------------------------------------------------------

 


 
 
personal representative, government or Governmental Authority or entity, however
designated or constituted;

 
 
(z)
“Public Record” has the meaning set forth in subsection 11(j) below;

 
 
(aa)
“Restricted Payment” means, with respect to the Borrower or any Subsidiary, (a)
any dividend or other distribution on account of share capital, or (b) any
payment on account of the purchase, redemption, retirement or acquisition of, or
of the setting apart of money for a sinking or other analogous fund for the
purchase, redemption, retirement or acquisition of any equity securities or any
option, warrant or other right to acquire equity securities;

 
 
(bb)
“Regulation D” means Regulation D as promulgated under the U.S. Securities Act;

 
 
(cc)
“Regulation S” means Regulation S as promulgated under the U.S. Securities Act;

 
 
(dd)
“Securities” means this Agreement, the Promissory Note and the Bonus Shares;

 
 
(ee)
“Security Documents” means, collectively, the security and other agreements and
documents listed in Section 9 below and delivered pursuant to Section 10 of this
Agreement;

 
 
(ff)
“Security Interest” means any security interest, assignment by way of security,
mortgage, charge (whether fixed or floating), hypothec, deposit arrangement,
pledge,  lien, encumbrance, preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing);

 
 
(gg)
“Structuring Fee” has the meaning set forth in Section 7 below;

 
 
(hh)
“Subsidiaries” means, with respect to the Borrower, any corporation of which at
least a majority of the outstanding shares to which there is attached voting
power under ordinary circumstances to elect a majority of the board of directors
of such corporation, shall at the relevant time be owned directly or indirectly
by the Borrower, one or more Subsidiaries of the Borrower, or any combination
thereof, and for greater certainty, shall include those corporations listed on
Schedule “B” hereto, and “Subsidiary” shall mean any one of them;

 
 
(ii)
“Term Sheet” means the Term Sheet for the Facility dated March 13, 2013, between
the Lender and the Borrower;

 
 
(jj)
“United States” means the “United States” as that term is defined in Rule 902(1)
of Regulation S and, without restricting the generality of the foregoing,
generally means United States of America, its states, territories, possessions
and the District of Columbia;

 
 
(kk)
“U.S. Person” means a U.S. person as that term is defined in Rule 902(k) of
Regulation S; and

 
 
(ll)
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.


 
 
4

--------------------------------------------------------------------------------

 


2.
Facility Advance.  Subject to and upon the fulfilment of the conditions
precedent contained in Section 10 of this Agreement, the Lender will advance the
principal amount of the Facility, or such lesser amount as the Borrower may
request, to the Borrower or as the Borrower may otherwise direct.

 
3.
Use of Proceeds.  The Borrower covenants and agrees with the Lender that the
proceeds of the Facility will be used by the Borrower for the continued
development of the Borrower's Mt. Todd Gold project located in the Northern
Territory, Australia and its Guadalupe de los Reyes project located in Mexico
and for general working capital purposes, and for no other purpose whatsoever
without the express written consent of the Lender.

 
4.
Term and Prepayment.

 
 
(a)
Subject to the rights of the Lender under Section 16 to accelerate payment of
all monies owing hereunder, the principal amount of the Advance, together with
all accrued but unpaid interest, fees and other costs or charges payable
hereunder from time to time (collectively the “Outstanding Balance”), will be
immediately due and payable in full by the Borrower to the Lender on March 28,
2014 (“Maturity Date”).

 
 
(b)
If after the Advance, the Borrower or any of its Subsidiaries sell or otherwise
dispose of any material assets outside of the ordinary course of business in
excess of $1,000,000 in the aggregate (excluding the Colomac Mill Equipment),
the Borrower will pay or cause to be paid to the Lender 50% of the proceeds from
such sale, disposition in excess of $1,000,000 in the aggregate, net of
reasonable selling costs, to be applied on account of the Facility up to the
full amount of the Outstanding Balance.

 
 
(c)
If after the Advance, the Borrower or any of its Subsidiaries close one or more
equity financings in excess of $1,000,000 in the aggregate (which for greater
certainty shall not include the exercise of any options or warrants issued by
the Borrower or any Subsidiary), the Borrower will pay or cause to be paid to
the Lender 50% of the proceeds of such equity financings in excess of $1,000,000
in the aggregate, net of reasonable financing costs, to be applied on account of
the Facility up to the full amount of the Outstanding Balance.

 
 
(d)
The Borrower may voluntarily prepay the Facility in whole at any time before
maturity, without penalty provided that not less than four months of interest on
the total principal amount of the Facility has been paid to the Lender, and
further provided that such prepayment is made on the last business day of a
calendar month after not less than 10 Business Days' prior written notice of the
Borrower's intention to prepay the Facility.

 
5.
Extension of Term.  The term of the Facility and the Maturity Date may be
extended for an additional term of one (1) year, provided that no default or
Event of Default shall have occurred and be continuing in the Lender’s
reasonable opinion and that the Lender is satisfied with the Borrower’s ability
to pay the outstanding balance of the Facility and to perform its obligations
under the Facility Documents and that none of the Security granted by the
Borrower to the Lender is or is about to be impaired or in jeopardy in any
material respect, and further provided that the Borrower shall have given the
Lender not less than 30 days’ prior written notice of a request for such
extension (the date such notice is received is the “Notice Date”), together with
payment of an extension fee equal to three and one half percent (3.5%) of the
outstanding balance of the Facility as at the date of such notice (the
"Extension Fee"), which for greater certainty will include the outstanding
principal amount and all accrued but unpaid interest, bonus and other



 
5

--------------------------------------------------------------------------------

 


 
 
costs, fees or charges payable hereunder from time to time, payable in common
shares of the Borrower (the "Extension Fee Shares") issued at a deemed price
(subject to all required regulatory approvals) equal to a 10% discount to the
volume weighted average trading price of the Borrower's common shares as they
trade on the Exchange for the five trading days immediately prior to the Notice
Date.  The Extension Fee Shares shall be subject to a maximum hold period under
applicable Canadian securities laws of four months and one day from their date
of issue.  The Extension Fee Shares shall be “restricted securities” under the
Rule 144 of the U.S. Securities Act and will be subject to a minimum six-month
hold period pursuant to the provisions of Rule 144 of the U.S. Securities
Act.  If for any reason the Borrower is unable or fails to deliver the Extension
Fee Shares to the Lender as contemplated in this Section 5, the Borrower may pay
the Extension Fee in cash.  The Extension Fee is only incurred if the Lender
extends the term of the Facility as contemplated in this Section 5, and, if
incurred, the Extension Fee is due on the original Maturity Date.

 
6.
Interest. Interest will accrue on the Outstanding Balance from the date of
Advance at the rate of eight percent (8%) per annum, calculated daily and
compounded monthly and shall be payable by the Borrower to the Lender monthly on
the last Business Day of every month, as well as after maturity, default and
judgment. The Borrower covenants and agrees to establish and maintain throughout
the term of the Facility a pre-authorized electronic debit arrangement with a
financial institution on terms satisfactory to the Lender, pursuant to which all
payments coming due to the Lender in respect of interest and other amounts
coming due under this Agreement shall be made.

 
7.
Structuring Fee. In consideration for the structuring and syndication of the
Facility, the Borrower will pay to the Lender a structuring fee (the
“Structuring Fee”) comprised of:

 
 
(a)
a cash payment in the amount of $100,000, payable by the Borrower to the Lender
concurrently with the Advance of the Facility hereunder; and

 
 
(b)
a cash payment in the amount of $125,000 if, on the Closing Date the Borrower
fails to draw down the Advance in circumstances where the Lender is prepared to
make the Advance in accordance with the terms and conditions contained in this
Agreement, such amount to be payable within seven (7) days of the earlier of:
(i) the date on which the Borrower has made a determination not to proceed with
the draw down of the Advance, and (ii) the Closing Date.

 
If the Borrower satisfies all conditions precedent to the Advance as set forth
in Section 10 and the Lender fails to complete the Advance, the Lender shall
repay the Structuring Fee to the Borrower in full and final settlement of the
Lender’s obligations to the Borrower in respect of the Credit Facility.  In all
other circumstances, the Structuring Fee shall be non-refundable.
 
8.
Bonus. In consideration for the Lender entering into this Agreement, the
Borrower shall pay to the Lender, or as the Lender may direct, a non-refundable
bonus in the amount of $250,000 (the “Bonus”), payable in the form of 125,798
common shares in the capital of the Borrower (the “Bonus Shares”) issued at a
deemed price (subject to all required regulatory approvals) equal to a 10%
discount to the volume weighted average trading price of the Borrower's common
shares as they trade on the Exchange for the five trading days immediately prior
to the date of execution of the Term Sheet.  The Bonus Shares shall be subject
to a maximum hold period under applicable Canadian securities laws of four
months and one day from their date of issue. The Bonus Shares shall be
“restricted securities” under the Rule 144 of the U.S. Securities Act and will
be subject to a minimum six-month hold period pursuant to the provisions of Rule
144 of the



 
6

--------------------------------------------------------------------------------

 


 
 
U.S. Securities Act.  If for any reason the Borrower is unable or fails to
deliver the Bonus Shares to the Lender as contemplated in this Section 8, the
Borrower shall pay the Bonus in cash.

 
9.
Security.  As security for the Facility the Borrower will execute and deliver,
or cause to be executed and delivered, to the Lender:

 
 
(a)
a promissory note in the form attached hereto as Schedule “A” (the “Note”) in
the principal amount of the Advance; and

 
 
(b)
a general security agreement (the “GSA”) under which the Borrower will grant to
the Lender a first priority Security Interest over all of its present and
after-acquired personal property and all proceeds thereof,

 
all in form and terms satisfactory to the Lender and its counsel (collectively,
the “Security”).
 
10.
Conditions Precedent to the Advance.  As conditions precedent to the Advance
under the Facility by the Lender:

 
 
(a)
receipt by the Lender of the following documents, each in full force and effect,
and in form and substance satisfactory to the Lender:

 
 
(i)
this Agreement;

 
 
(ii)
all of the security documents referred to in Section 9 above and the documents,
securities and instruments referred therein;

 
 
(iii)
legal opinions of the Borrower’s counsel;

 
 
(iv)
a certificate of status for the Borrower issued by the Yukon corporate registry
and a certificate of good standing for the Borrower issued by BC Registry
Services;

 
 
(v)
a certified copy of the Constating Documents of the Borrower;

 
 
(vi)
a certified copy of the directors’ resolutions of the Borrower with respect to
its authorization, execution and delivery of the Facility Documents to which it
is a party;

 
 
(vii)
a certificate of an officer of the Borrower as to corporate matters and
certifying that (A) all of the representations and warranties of the Borrower
contained herein or in any other Facility Document are true and correct on and
as of the Closing Date, and (B) no Default or Event of Default has occurred and
is continuing;

 
 
(viii)
Exchange and all other regulatory approvals, including approvals to the
transactions contemplated herein, if required; and

 
 
(ix)
such other documents, certificates, opinions and agreements which the Lender may
reasonably require;

 
7

--------------------------------------------------------------------------------

 


 
 
(b)
the Lender will have completed all registrations and other filings that may be
prudent or necessary to perfect the Lender’s security therein, all in form and
terms satisfactory to the Lender and its counsel;

 
 
(c)
the representations and warranties of the Borrower contained in Section 11 will
continue to be true and correct and the Borrower will have complied with all the
covenants set out herein that are required to be complied with by it prior to
the making of the Advance under the Facility by the Lender;

 
 
(d)
the Lender shall have completed and be satisfied with its due diligence review
of the Borrower and its properties and assets;

 
 
(e)
there shall have been no material adverse change in the assets, properties,
business, results of operations, prospects or condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, taken as a whole, since the date of
the Term Sheet;

 
 
(f)
the Lender shall have received the approval of its credit committee and other
required authorizations, including the approval of its partners; and

 
 
(g)
such other conditions precedent as the Lender may require based on its due
diligence review.

 
If any of the foregoing conditions precedent are not satisfied or waived by the
Lender in writing on or before March 31, 2013, this Agreement will terminate and
the Lender will be under no further obligation to the Borrower in connection
with the transaction contemplated herein.
 
11.
Representations and Warranties of the Borrower.  The Borrower represents and
warrants to the Lender as follows:

 
 
(a)
the Borrower exists as a company under the Business Corporations Act (Yukon),
and has not discontinued or been dissolved under that Act and is in good
standing with respect to the filing of annual reports thereunder;

 
 
(b)
the Borrower exists as an extra-provincial company under the Business
Corporations Act (British Columbia);

 
 
(c)
the Borrower has the corporate power and authority to (i) carry on its business
as now being conducted and is licensed or registered or otherwise qualified in
all jurisdictions where in the nature of its assets or the business transacted
makes such licensing, registration or qualification necessary, (ii) acquire,
own, hold, lease and mortgage or grant security in its assets including real
property and personal property and (iii) enter into and perform its obligations
under this Agreement and all other documents or instruments delivered hereunder;

 
 
(d)
this Agreement and all ancillary instruments or documents issued, executed and
delivered hereunder by the Borrower, has been duly authorized by all necessary
action of the Borrower and each constitutes or will constitute a legal, valid
and binding obligation of each, enforceable against the Borrower in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights and remedies of creditors
and to the general principles of equity;



 
8

--------------------------------------------------------------------------------

 


 
 
(e)
neither the Borrower nor any Subsidiary has committed any act of bankruptcy, or
proposed a compromise or arrangement to its creditors generally, had a petition
or receiving order in bankruptcy filed against it, made a voluntary assignment
in bankruptcy, taken any proceedings with respect to a compromise or
arrangement, taken any proceedings to have a receiver appointed for any of its
property or had any execution or distress become enforceable or become levied
upon any of its property;

 
 
(f)
the Borrower is not in breach of or in default under any material agreement
which if terminated or cancelled could reasonably be expected to have a Material
Adverse Effect on the Borrower, or any obligation in respect of the Indebtedness
and the execution and delivery of this Agreement and all ancillary instruments
or documents issued and delivered hereunder or thereunder, and the performance
of the terms hereof and thereof will not be, or result in, a violation or breach
of, or default under the Borrower’s Constating Documents, any law, any judgment,
agreement or instrument to which it is a party or may be bound;

 
 
(g)
no material litigation or administrative proceedings before any court or
Governmental Authority are presently ongoing, or have been threatened in
writing, or to the best of the Borrower’s knowledge are pending, against the
Borrower or any Subsidiary or any of their respective properties or assets or
affecting any of their properties or assets which could reasonably be expected
to have a Material Adverse Effect on the Borrower or any Subsidiary;

 
 
(h)
the audited financial statements for the Borrower for the twelve-months ended
December 31, 2012, including all notes and management’s discussion and analysis
publicly disclosed in connection therewith (collectively, the “Financial
Statements”), fairly present, in accordance with GAAP, the financial affairs of
the Borrower and its Subsidiaries as of the date to which they are made, and
have been prepared in accordance with GAAP;

 
 
(i)
the Borrower is in compliance, in all material respects, with its continuous
disclosure obligations under applicable securities laws and, without limiting
the generality of the foregoing, there has been no material adverse change
(actual, contemplated or threatened) in the assets, properties, business,
results of operations, prospects or condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, taken as a whole, since the date of release
of the Financial Statements, other than as publicly disclosed in writing by the
Borrower prior to the date of this Agreement;

 
 
(j)
the information circulars, prospectuses, annual information forms, offering
memoranda, financial statements, material change reports and news releases filed
with the Exchange and the securities commissions in those jurisdictions in which
the Borrower is a reporting issuer on or during the twelve (12) months preceding
the date hereof (collectively, the “Public Record”), are complete and accurate
in all material respects and omit no material facts, the omission of which makes
the Public Record, or any particulars therein, misleading, misrepresentative or
incorrect in any material respect;

 
 
(k)
the Borrower and each of its Subsidiaries are the beneficial owners of the
properties, business and assets referred to as being owned by them in the Public
Record;

 
 
 
(l)
the Borrower is the registered and beneficial owner of 1,400,000 common shares
in the capital of Midas Gold Corp. and the Borrower's wholly-owned subsidiary,
Vista Gold


 
9

--------------------------------------------------------------------------------

 
 



 
 
 
U.S. Inc., is the registered and beneficial owner of 30,402,615 common shares in
the capital of Midas Gold Corp.;

 
 
(m)
the Borrower and its Subsidiaries have conducted and are conducting their
respective businesses in compliance with all applicable laws, bylaws, rules and
regulations of each jurisdiction in which their businesses are now carried on
and hold all licenses, registrations, permits, consents or qualifications
(whether governmental, regulatory or otherwise) required in order to enable
their businesses to be carried on as now conducted and all such licenses,
registrations, permits, consents and qualifications are valid and subsisting and
in good standing and neither the Borrower nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
licenses, registrations, permits, consents or qualifications which could
reasonably be expected to have any Material Adverse Effect on the Borrower and
its Subsidiaries, taken as a whole;

 
 
(n)
no order ceasing or suspending trading in securities of the Borrower or
prohibiting the sale of securities by the Borrower has been issued and no
proceedings for this purpose have been instituted, are pending, or to the best
of the Borrower’s knowledge, contemplated or threatened;

 
 
(o)
neither Canada Revenue Agency, the United States Internal Revenue Service, nor
any other taxation authority has asserted or, to the best of the Borrower’s
knowledge, has threatened to assert any assessment, claim or liability for taxes
due or to become due in connection with any review or examination of the tax
returns of the Borrower or any Subsidiary filed for any year which would have
Material Adverse Effect on the Borrower and its Subsidiaries, taken as a whole;

 
 
(p)
neither the Borrower nor any Subsidiary is a party to any material contract
other than as disclosed in the Public Record;

 
 
(q)
the Borrower is a reporting issuer under the Securities Acts of British
Columbia, Alberta, Saskatchewan, Manitoba, Ontario, Québec, New Brunswick, Nova
Scotia, Prince Edward Island, Newfoundland and Labrador, Northwest Territories,
Yukon and Nunavut (collectively, the "Reporting Jurisdictions") and is in
compliance with its obligations under those Acts and under the rules,
regulations and policies of the Exchange;

 
 
(r)
as at the date of this Agreement, except as disclosed in the Financial
Statements, in the Public Record, in any filings within any governmental body or
securities regulatory authority or to the Lender in writing and as contemplated
by this Agreement, no holder of outstanding shares in the capital of the
Borrower will be entitled to any pre-emptive or any similar rights to subscribe
for any of the shares in the capital of the Borrower or other securities of the
Borrower and no rights, warrants or options to acquire, or instruments
convertible into or exchangeable for any shares in the capital of the Borrower
are outstanding;

 
 
(s)
except as disclosed on Schedule “B” hereto, the Borrower has no direct or
indirect subsidiary corporations;

 
 
(t)
the Borrower's outstanding common shares are listed and posted for trading on
the Exchange;


 
10

--------------------------------------------------------------------------------

 


 
 
(u)
the Borrower has the power and capacity to create, issue and deliver the Bonus
Shares and, upon the issuance thereof, the Bonus Shares will be validly issued
as fully paid and non-assessable common shares in the capital of the Borrower;

 
 
(v)
the issuance of the Bonus Shares is exempt from the prospectus requirements of
Applicable Securities Legislation and no document will be required to be filed
and no proceeding taken or approval, permit, consent, order or authorization
obtained by the Borrower under the Applicable Securities Legislation in
connection with the first trade of the Bonus Shares provided that: the Borrower
is and has been a “reporting issuer” (as defined under the Applicable Securities
Law) in a jurisdiction of Canada for the four months immediately preceding the
first trade; at the time of such trade, at least four months have elapsed from
the “distribution date” (as such term is defined in National Instrument 45-102
Resale of Securities (“NI 45-102”); the certificates representing the Bonus
Shares carry a legend, or an ownership statement issued under a direct
registration system or other electronic book-entry system acceptable to the
regulator bears a legend restriction notation, as prescribed by section
2.5(2)3(i) of NI 45-102; such trade is not a “control distribution” as defined
in NI 45-102; no unusual effort is made to prepare the market or create a demand
for the Bonus Shares that are the subject of the trade; no extraordinary
commission or other consideration is paid to a person or company in respect of
the trade; and, if the Lender is an insider (as defined under Applicable
Securities Legislation) of the Borrower, the Lender has no reasonable grounds to
believe that the Borrower is in default of “securities legislation” (as defined
in National Instrument 14-101 Definitions));

 
 
(w)
all factual information previously or contemporaneously furnished to the Lender
by or on behalf of the Borrower for purposes of or in connection with this
Agreement or any transaction contemplated hereby is true and accurate in every
material respect and such information is not incomplete by the omission of any
material fact necessary to make such information not misleading in any material
respect; and

 
 
(x)
the Borrower is solvent and is generally able to pay its debts as they come due
and will be able to do so after giving effect to the transactions contemplated
in this Agreement.

 
12.
Representations and Warranties of the Lender.  The Lender represents and
warrants to the Borrower as follows:

 
 
(a)
the Lender, on its own behalf and on behalf of any beneficial purchaser for whom
it is acting (“Beneficial Purchaser”),  understands and acknowledges that none
of the Securities have been registered under the U.S. Securities Act or any
applicable securities laws of any state of the United States and accordingly,
the Securities may not be offered, sold, pledged, assigned or otherwise
transferred into the United States or to, or for the account or benefit of, a
U.S. Person or person in the United States unless registered under the U.S.
Securities Act and any applicable securities laws of any state of the United
States or pursuant to an exemption from such registration requirements and the
Lender has no intention to distribute either directly or indirectly any of the
Securities in the United States or to, or for the account or benefit of a U.S.
Person, except in compliance with the U.S. Securities Act and any applicable
state securities laws;

 
 
(b)
the Lender and any Beneficial Purchaser acknowledges that the Securities are
"restricted securities", as such term is defined under Rule 144 under the U.S.
Securities Act, the certificate representing the Bonus Shares will bear a legend
to such effect, and the Lender



 
11

--------------------------------------------------------------------------------

 


 
 
 
and any Beneficial Purchaser will not be able to offer, sell, pledge or
otherwise transfer, directly or indirectly, any of the Bonus Shares, except
pursuant to the terms of the legend; provided, that the legend may be removed by
delivery to the registrar and transfer agent and the Borrower of an opinion of
counsel, of recognized standing, in form and substance reasonably satisfactory
to the Borrower, to the effect that such legend is no longer required under
applicable requirements of the U.S. Securities Act.

 
 
(c)
the Lender and any Beneficial Purchaser acknowledge that the Securities are
being offered and sold by the Borrower pursuant to the exemption from the
registration requirements of the U.S. Securities Act provided by Rule 506 of
Regulation D thereunder and Section 4(2) thereof, the Lender and each Beneficial
Purchaser have completed the United States Accredited Investor Certificate
attached hereto a “Schedule D”; and

 
 
(d)
the Lender consents to the Borrower making a notation on its records or giving
instructions to any transfer agent of the Borrower in order to implement the
restrictions on transfer set forth and described in this Agreement.

 
13.
Positive Covenants of the Borrower.  The Borrower covenants and agrees that so
long as any monies will be outstanding under this Agreement, it will:

 
 
(a)
at all times maintain its corporate existence and the corporate existence of all
of its Subsidiaries;

 
 
(b)
use commercially reasonable efforts to maintain its reporting issuer status in
each Reporting Jurisdiction, without default, from the date hereof until
repayment in full of the Facility to the Lender;

 
 
(c)
duly perform its obligations under this Agreement and all other agreements and
instruments executed and delivered hereunder or thereunder;

 
 
(d)
promptly pay when due all fees payable in connection with the Facility or this
Agreement and indemnify and save harmless the Lender from all claims in respect
of any such fees;

 
 
(e)
carry on and conduct its business in a proper business-like manner in accordance
with good business practice and will keep or cause to be kept proper books of
account in accordance with GAAP, and provide the Lender with access to all of
its books and records on reasonable notice and during normal business hours;

 
 
(f)
at all times comply with all applicable laws, except where such voluntary
non-compliance could not reasonably be expected to have a Material Adverse
Effect on the Borrower or any Subsidiary;

 
 
(g)
pay and discharge promptly when due, all taxes, assessments and other
governmental charges or levies imposed upon it or upon its properties or assets
or upon any part thereof, as well as all claims of any kind (including claims
for labour, materials and supplies) which, if unpaid, would by law become a
Lien, trust or other claims upon any such properties or assets;


 
(h)
give to the Lender quarterly internal financial reports, financial summaries and
such other information and reports with respect to the Borrower or any
Subsidiaries as the Lender may request from time to time during the term of this
Agreement (which for greater

 
12

--------------------------------------------------------------------------------

 


 
 
 
 
certainty, will include a balance sheet, income statement, statement of aged
trade payables);

 
 
(i)
provide the Lender with written notice of any proposed financing made by or to
the Borrower concurrently with, but not prior to, public disclosure of such
financing;

 
 
(j)
furnish and give to the Lender (if such is the case) notice that an Event of
Default has occurred and, if applicable, is continuing or notice in respect of
any event which would constitute an Event of Default hereunder with the passage
of time and specifying the nature of same; and

 
 
(k)
perform and do all such acts and things as are necessary to perfect and maintain
the Security provided to the Lender pursuant to this Agreement.

 
14.
Negative Covenants of the Borrower.  The Borrower covenants and agrees with the
Lender that the Borrower will not without first obtaining the written consent of
the Lender (which may be withheld in the Lender’s sole discretion):

 
 
(a)
except for the Permitted Liens, make, give, create or permit or attempt to make,
give or create any Lien over any assets of the Borrower or any Subsidiary;

 
 
(b)
change the name of the Borrower or any Subsidiary, without notice to the Lender;

 
 
(c)
in the case of the Borrower or any Subsidiary, except in respect of a proposed
continuance of the Borrower from the Yukon to British Columbia under the
Business Corporations Act (British Columbia), make any change to its Constating
Documents;

 
 
(d)
allot and issue any new shares of any Subsidiary;

 
 
(e)
in the case of the Borrower or any Subsidiary, declare or provide for any
dividends or other payments or distributions based on share capital;

 
 
(f)
in the case of the Borrower or any Subsidiary, redeem or purchase any of its
shares;

 
 
(g)
make any sale or disposition of any substantial or material part of its
business, assets or undertaking, or cause or permit any sale or disposition by
any Subsidiary of any substantial or material part of its business, assets or
undertaking, outside of the ordinary course of business, unless the Borrower
shall have sought and received the prior written approval of the Lender in
respect of any such sale or disposition and the net proceeds therefrom are
remitted to the Lender in accordance with Section 4(b), other than:

 
 
(i)
a sale of the Colomac Mill Equipment;

 
 
(ii)
a transfer of the shares of Vista Gold Australia Pty. Ltd. by Vista Minerals
(Barbados) Corp. to a wholly-owned Subsidiary of the Borrower to be incorporated
in Australia; or

 
 
(iii)
any disposition made pursuant to and in accordance with the terms of the earn-in
agreements currently in existence relating to the shares of any Subsidiary of
the Borrower as more particularly described in Schedule “C”.

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
(h)
except for Indebtedness in respect of the Facility and purchase money security
interests and equipment leases entered into in the ordinary course of business,
incur any Indebtedness or cause or permit any Subsidiary to incur any
Indebtedness;

 
 
(i)
in the case of the Borrower or any Subsidiary, make any Restricted Payment;

 
 
(j)
in respect of itself or any Subsidiary, pay out any shareholders loans or other
indebtedness to non-arm’s length parties or enter into any transactions with any
non-arm’s length parties other than on commercially reasonable terms, unless
such payment or transaction is with the Borrower and the proceeds of such
payment and all benefits of such transaction continue to be subject to the
Security after giving effect to such payment or transaction;

 
 
(k)
amend, modify, vary or terminate any material contract, license, permit or other
authorization now held by the Borrower or any of its Subsidiaries where such
amendment, modification, variance or termination has a Material Adverse Effect
on the Borrower or the applicable Subsidiary;

 
 
(l)
make any material payments to shareholders, affiliates or executives, other than
commercially reasonable salaries and employment bonuses that are consistent with
past company practices, without the prior written approval of the Lender (which
approval may be withheld in its sole discretion); or

 
 
(m)
in respect of itself or any Subsidiary, guarantee the obligations of any other
person, directly or indirectly, other than obligations expressly permitted by
this Agreement.

 
15.
Events of Default.  Each and every one of the events set forth in this Section
will be an event of default (“Event of Default”):

 
 
(a)
if the Borrower fails to make any payment of principal or interest when due
hereunder, and such failure continues for two (2) Business Days;

 
 
(b)
if the Borrower defaults in observing or performing any term, covenant or
condition of this Agreement or any Security or other document delivered
hereunder or in connection with the Facility, other than the payment of monies
as provided for in subsection (a) hereof, on its part to be observed or
performed and such failure continues for five (5) Business Days;

 
 
(c)
if the Borrower commits an event of default under the Security;

 
 
(d)
if the Borrower is in default of any material prescribed filings with applicable
securities regulatory authorities, the Exchange or market on which its shares
then trade (collectively, the “Authorities”), or is subject to any suspension in
excess of two (2) trading days or cease trade order issued by any of the
Authorities;

 
 
(e)
if any of the Borrower’s representations, warranties or other statements in this
Agreement or any other collateral document delivered hereunder or in connection
with the Facility were at the time given false or misleading in any material
respect;

 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(f)
if the Borrower is in default under any agreement which if terminated could
reasonably be expected to result in a Material Adverse Effect on the Borrower
and written notice of such default has been given to the Borrower by the other
party thereto;

 
 
(g)
if the Borrower or any Subsidiary defaults in observing or performing any term,
covenant or condition in respect of any Indebtedness exceeding $500,000 in the
aggregate, by which they are bound;

 
 
(h)
if the Borrower permits any sum which has been admitted as due, or is not
disputed to be due, and which forms or is capable of being made a charge upon
any of the assets or undertaking of the Borrower to remain unpaid or not
challenged for 30 days after proceedings have been taken to enforce the same;

 
 
(i)
if the Borrower, directly or indirectly through any Subsidiary, ceases or
threatens to cease to carry on business;

 
 
(j)
if any order is made or issued by a competent regulatory authority prohibiting
the trading in shares of the Borrower or if the Borrower’s common shares are
suspended or de-listed from trading on any stock exchange;

 
 
(k)
if in the reasonable opinion of the Lender a Material Adverse Effect in respect
of the Borrower or any of its Subsidiaries shall have occurred;

 
 
(l)
if the Borrower or any Subsidiary petitions or applies to any tribunal for the
appointment of a trustee, receiver or liquidator or commences any proceedings
under any bankruptcy, insolvency, readjustment of debt or liquidation law of any
jurisdiction, whether now or hereafter in effect;

 
 
(m)
any change of control of the Borrower (“change of control” being defined as the
acquisition by any person of ownership of or control or direction over, directly
or indirectly, (i) greater than 50% of the outstanding voting securities of the
Borrower or (ii) greater than 20% of the outstanding voting securities of the
Borrower and in connection therewith such person appoints or obtains the right
to appoint one or more nominees to the board of directors of the Borrower); or

 
 
(n)
if any petition or application for appointment of a trustee, receiver or
liquidator is filed, or any proceedings under any bankruptcy, insolvency,
readjustment of debt or liquidation law are commenced, against the Borrower
which is not opposed by the Borrower in good faith, or an order, judgment or
decree is entered appointing any such trustee, receiver, or liquidator, or
approving the petition in any such proceeding.

 
16.
Effect of Event of Default.  If any one or more of the Events of Default occur
or occurs and is or are continuing, the Lender may without limitation, subject
to any other rights it may have in law or pursuant to this Agreement or any
other document or instrument delivered hereunder, demand immediate payment of
all monies owing hereunder.

 
17.
Lender’s Expenses.  The Borrower will pay the Lender’s legal fees (on a
solicitor and own client basis) and other out-of-pocket expenses incurred in
connection with its due diligence review and the negotiation and preparation of
this Agreement, the Security and the closing of the transaction contemplated
herein up to a maximum amount of $25,000, as well as all legal fees (on a
solicitor and own client basis) and all other costs, charges and expenses of and
incidental to the collection

 
 
 
15

--------------------------------------------------------------------------------

 
 
 
or recovery of all amounts owing hereunder, including but not limited to the
enforcement of the Security granted hereunder or otherwise. In connection with
the Advance, the Lender is irrevocably authorized and directed to deduct all
such amounts from the proceeds of the Advance as it may require to cover all
such fees and expenses incurred up to and including the closing of the
transactions contemplated herein. All amounts payable under this Section 17
thereafter will be payable by the Borrower to the Lender immediately upon demand
for payment. If not paid forthwith upon demand for payment, such amount will be
added to and form part of the principal amount of the Facility and shall accrue
interest from the date of demand as if it had been advanced by the Lender to the
Borrower hereunder.

 
18.
Indemnity.  The Borrower agrees to indemnify and save harmless the Lender and
each of its directors, officers, employees, affiliates and agents from and
against all liabilities, claims, losses, damages and reasonable costs and
expenses in any way caused by or arising directly or indirectly from or in
consequence of the occurrence of any Event of Default under this Agreement,
except as a result of the Lender’s gross negligence or wilful misconduct.

 
19.
Notices.  In this Agreement:

 
 
(a)
any notice or communication required or permitted to be given under this
Agreement will be in writing and will be considered to have been given if
delivered by hand, transmitted by facsimile transmission or mailed by prepaid
registered post to the address or facsimile transmission number of each party
set out below:

 
 
(i)
if to the Lender:

 
Sprott Resource Lending Partnership
Suite 2750, 200 Bay Street,
Toronto, Ontario, M5J 2J2,
 
Attention:                  Chief Financial Officer
Fax: No.                      (416) 977-9555
 
 
(ii)
if to the Borrower:

 
Vista Gold Corp.
7961 Shaffer Parkway, Suite 5
Littleton, Colorado  80127
 
Attention:                 Jack Engele
Fax No:                      (720) 981-1186
 
or to such other address or facsimile transmission number as any party may
designate in the manner set out above; and
 
 
(b)
notice or communication will be considered to have been received:

 
 
(i)
if delivered by hand during business hours on a Business Day, upon receipt by a
responsible representative of the receiver, and if not delivered during business
hours, upon the commencement of business on the next Business Day;

 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(ii)
if sent by facsimile transmission during business hours on a Business Day, upon
the sender receiving confirmation of the transmission, and if not transmitted
during business hours, upon the commencement of business on the next Business
Day; and

 
 
(iii)
if mailed by prepaid registered post upon the fifth Business Day following
posting; except that, in the case of a disruption or an impending or threatened
disruption in postal services every notice or communication will be delivered by
hand or sent by facsimile transmission.

 
20.
Assignment.  The Borrower acknowledges and agrees that the Lender may assign all
or part of the Facility, this Agreement and all collateral agreements, documents
or instruments delivered hereunder to one or more assignees, free from any right
of set-off or counterclaim or equity (other than such as arise under this
Agreement or the Security), subject only to the Lender’s notification of such
assignment or assignments (including name and contact details of the assignee or
assignees) being given in writing to the Borrower and subject to such
assignments being in compliance with the registration requirements of the U.S.
Securities Act and any applicable securities laws of any state of the United
States or an available exemption from such registration requirements.

 
21.
Enurement.  This Agreement will enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 
22.
Waivers.  No failure or delay on the Lender’s part in exercising any power or
right hereunder will operate as a waiver thereof.

 
23.
Remedies are Cumulative.  The Lender’s rights and remedies hereunder are
cumulative and not exclusive of any rights or remedies at law or in equity.

 
24.
Time.  Time is of the essence of this Agreement and all documents or instruments
delivered hereunder.

 
25.
Criminal Code Compliance.  In this Section the terms “interest”, “criminal rate”
and “credit advanced” have the meanings ascribed to them in Section 347 of the
Criminal Code (Canada) as amended from time to time.  The Borrower and the
Lender agree that, notwithstanding any agreement to the contrary, no interest on
the Facility or the credit advanced by the Lender under this Agreement will be
payable in excess of that permitted under the laws of Canada.  If the effective
rate of interest, calculated in accordance with generally accepted actuarial
practices and principles, would exceed the criminal rate on the credit advanced,
then:

 
 
(a)
the elements of return which fall within the term “interest” will be reduced to
the extent necessary to eliminate such excess;

 
 
(b)
any remaining excess that has been paid will be credited towards prepayment of
the Facility; and

 
 
(c)
any overpayment that may remain after such crediting will be returned forthwith
to the Borrower upon demand, and, in the event of dispute, a Fellow of the
Canadian Institute of Actuaries appointed by the Lender will perform the
relevant calculations and determine the reductions, modifications and credits
necessary to effect the foregoing and the same will be conclusive and binding on
the parties.  This Agreement, the Note and all

 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
related agreements and documents will automatically be modified to reflect such
modifications without the necessity of any further act or deed of the Borrower
and the Lender to give effect to them.

 
26.
Invalidity.  If at any time any one or more of the provisions hereof is or
becomes invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions hereof will
not in any way be affected or impaired thereby to the fullest extent possible by
law.

 
27.
Governing Laws.  This Agreement will be governed by and interpreted in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.  The Borrower submits to the non-exclusive
jurisdiction of the Courts of the Province of British Columbia and agrees to be
bound by any suit, action or proceeding commenced in such Courts and by any
order or judgment resulting from such suit, action or proceeding, but the
foregoing will in no way limit the right of the Lender to commence suits,
actions or proceedings based on this Agreement in any jurisdiction it may deem
appropriate.

 
28.
Amendment.  This Agreement supersedes the Term Sheet and all prior agreements
and discussions between the parties with respect to the subject matter set forth
herein.  This Agreement may be varied or amended only by or pursuant to an
agreement in writing signed by the parties hereto.

 
29.
Schedules.  All Schedules attached hereto will be deemed fully a part of this
Agreement.

 
30.
Currency and Denomination.  All references herein to “dollars” or “$” are to
Canadian dollars, unless otherwise indicated.

 
31.
Counterparts.  This Agreement may be signed in one or more counterparts,
originally or by facsimile, each such counterpart taken together will form one
and the same agreement.

 


 
 
[signature page follows]

 
 
 
18

 
 

--------------------------------------------------------------------------------

 




 
TO EVIDENCE THEIR AGREEMENT each of the parties has executed this Agreement on
the date first above written.
 
SPROTT RESOURCE LENDING
PARTNERSHIP by its managing partner
Sprott Lending Consulting Limited Partnership, by
its general partner Sprott Lending Consulting GP Inc.
 
 
Per:  _______________________________
    Authorized Signatory
 
Per:  _______________________________
    Authorized Signatory



 
VISTA GOLD CORP.
 
 
Per:  _______________________________
    Authorized Signatory




 




 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE “A”
PROMISSORY NOTE
 


 
Principal Amount:  CAD$10,000,000
 
For value received, VISTA GOLD CORP. (the “Borrower”) hereby promises to pay to
or to the order of SPROTT RESOURCE LENDING PARTNERSHIP (the “Lender”) the
principal amount of TEN MILLION CANADIAN DOLLARS (CAD$10,000,000) (the
“Principal Amount”) on (subject to the rights of the Lender to accelerate
payment under the Credit Agreement dated for reference March 28, 2013 between
the Lender and the Borrower (the “Credit Agreement”)) on March 28, 2014 together
with interest accruing on the outstanding Principal Amount from the date hereof
at a rate of EIGHT PERCENT (8%) per annum, compounded monthly, before and after
each of maturity, default and judgment, payable monthly on the last Business Day
of every month.  All payments under this promissory note will be made only in
Canadian dollars by certified cheque, bank draft or wire transfer (pursuant to
wire transfer instructions provided by the Lender from time to time) and
delivered to the Lender at Suite 2750, 200 Bay Street, Toronto, Ontario  M5J
2J2, Attention: Chief Financial Officer.
 
If after the Advance, the Borrower or any of its Subsidiaries sell or otherwise
dispose of any material assets outside of the ordinary course of business in
excess of $1,000,000 in the aggregate (excluding the Colomac mill equipment with
a book value of US$10,000,000), the Borrower will pay or cause to be paid to the
Lender 50% of the proceeds from such sale, disposition in excess of $1,000,000
in the aggregate, net of reasonable selling costs, to be applied on account of
the Facility up to the full amount of the Outstanding Balance.
 
If after the Advance, the Borrower or any of its Subsidiaries close one or more
equity financings in excess of $1,000,000 in the aggregate (which for greater
certainty shall not include the exercise of any options or warrants issued by
the Borrower or any Subsidiary), the Borrower will pay or cause to be paid to
the Lender 50% of the proceeds of such equity financings in excess of $1,000,000
in the aggregate, net of reasonable financing costs, to be applied on account of
the Facility up to the full amount of the Outstanding Balance.
 
The Borrower may voluntarily prepay the Facility in whole at any time before
maturity, without penalty provided that not less than four months of interest on
the total principal amount of the Facility has been paid to the Lender, and
further provided that such prepayment is made on the last business day of a
calendar month after not less than 10 Business Days' prior written notice of the
Borrower's intention to prepay the Facility.
 
Unless otherwise defined in this promissory note, all defined terms shall have
the meanings set forth in the Credit Agreement.
 
[signature page follows]


 
 

--------------------------------------------------------------------------------

 


 
The undersigned waives demand and presentment for payment, notice of
non-payment, protest, notice of protest and notice of dishonour.  This
promissory note will be governed by and construed in accordance with the laws of
the Province of British Columbia and the federal laws of Canada applicable
therein.
 


 
Dated:  March 28, 2013.




VISTA GOLD CORP.




Per:  _______________________________
    Authorized Signatory
 
2


 
 

--------------------------------------------------------------------------------

 




SCHEDULE “B”
SUBSIDIARIES
 




 
●
Vista Gold U.S. Inc.

 
●
Vista California, LLC

 
●
Granges Inc.

 
●
Desarollos Zapal Holdings Corp.

 
●
Desarollos Zapal S.A. de C.V.

 
●
Servicios Administrativos MPA S.A. de C.V.

 
●
Servicios Industriales MPA S.A. de C.V.

 
●
Minera Gold Stake Holdings Corp.

 
●
Minera Gold Stake S.A. de C.V.

 
●
Vista Gold (Barbados) Corp.

 
●
Salu Siwa Pty. Ltd.

 
●
PT Masmindo Dwi Area

 
●
Vista Minerals (Barbados) Corp.

 
●
Vista Gold Australia Pty. Ltd.







 
 

--------------------------------------------------------------------------------

 


SCHEDULE “C”
EARN-IN AGREEMENTS



 
The Borrower entered into an Earn-in Right Agreement dated February 7, 2012 (the
“Earn-in Right Agreement”) with Invecture Group, S.A. de C.V. (“Invecture”)
whereby Invecture has the right to earn a 62.5% interest in the Borrower’s
Mexican Subsidiary, Desarrollos Zapal, S.A. de C.V. (“DZ Mexico”), which owns
the Los Cardones gold project.   During the Earn-in Period (as defined in the
Earn-in Right Agreement) and subject to the terms of the Earn-in Right
Agreement, Desarollos Zapal Holdings Corp., a wholly-owned Subsidiary of the
Borrower, holds 37.5% of the DZ Mexico shareholder voting rights.   The
remaining 62.5% of the DZ Mexico shareholder voting rights are held in a trust
that is instructed by representatives of the Borrower and Invecture.   Upon
Invecture's exercise of the Earn-in Right, the Borrower will continue to hold a
37.5% interest in DZ Mexico and indirectly in the Los Cardones gold project.
 
The Borrower entered into a joint venture agreement dated December 23, 2009 with
Awak Mas Holdings Pty. Ltd.  (“AM Holdings), assignee of Pan Asia Resources
Corp. (“Pan Asia”), whereby AM Holdings may earn a 60.6% interest in Salu Siwa
Pty. Ltd. (“Salu Siwa”) which owns a 99% interest in the Awak Mas gold
project.  This earn-in has not yet been perfected.   During 2011, the Borrower
entered in to an additional option agreement with Pan Asia (subsequently
assigned to AM Holdings), which provides AM Holdings the right to earn an
additional 20.2% of Salu Siwa, after it has earned the initial 60.6% interest.
 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE “D”
U.S. ACCREDITED INVESTOR CERTIFICATE


Capitalized terms used in this Schedule “D” and defined in the Credit Agreement
to which this Schedule “D” is attached have the meaning defined in the Credit
Agreement unless otherwise defined herein.
 
The Lender represents warrants and covenants (which representations, warranties
and covenants shall survive the Closing) to the Borrower, (and acknowledges that
the Borrower is relying thereon) that:
 
 
(a)
it is purchasing the Securities for its own account or for the account of one or
more persons for whom it is exercising sole investment discretion, (a
“Beneficial Purchaser”), for investment purposes only and not with a view to
resale or distribution in violation of applicable securities laws and, in
particular, neither it nor any Beneficial Purchaser for whose account it is
purchasing the Securities has any intention to distribute either directly or
indirectly any of the Securities in the United States or to, or for the account
or benefit of, a U.S. Person or person in the United States; provided, however,
that this paragraph shall not restrict the Lender from selling or otherwise
disposing of any of the Securities pursuant to registration thereof pursuant to
the U.S. Securities Act and any applicable state securities laws or under an
exemption from such registration requirements;

 
 
(b)
it, and if applicable, each Beneficial Purchaser for whose account it is
purchasing the Securities is a “U.S. Accredited Investor” that satisfies one or
more of the categories of Rule 501(a) of Regulation D as indicated below (the
Lender must initial “LEND” for the Lender, and “BP” for each Beneficial
Purchaser, if any, on the appropriate line(s)):

 
  _____
  Category 1.
A bank, as defined in Section 3(a)(2) of the U.S. Securities Act, whether acting
in its individual or fiduciary capacity; or

 
  _____
  Category 2.
A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act, whether acting in its individual or
fiduciary capacity; or

 
  _____
  Category 3.
A broker or dealer registered pursuant to Section 15 of the United States
Securities Exchange Act of 1934, as amended; or

 
  _____
  Category 4.
An insurance company as defined in Section 2(13) of the U.S. Securities Act; or

 
  _____
  Category 5.
An investment company registered under the United States Investment Company Act
of 1940; or

 
  _____
  Category 6.
A business development company as defined in Section 2(a)(48) of the United
States Investment Company Act of 1940; or

 
  _____
  Category 7.
A small business investment company licensed by the U.S. Small Business
Administration under Section 301 (c) or (d) of the United States Small Business
Investment Act of 1958; or

 
  _____
 Category 8.
A plan established and maintained by a state, its political subdivisions or any
agency or instrumentality of a state or its political subdivisions, for



 
 

--------------------------------------------------------------------------------

 
- 2 -


 
 
the benefit of its employees, with total assets in excess of U.S. $5,000,000; or

 
  _____
  Category 9.
An employee benefit plan within the meaning of the United States Employee
Retirement Income Security Act of 1974 in which the investment decision is made
by a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, savings and loan association, insurance company or registered investment
adviser, or an employee benefit plan with total assets in excess of U.S.
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons who are accredited investors; or

 
  _____
  Category 10.
A private business development company as defined in Section 202(a)(22) of the
United States Investment Advisers Act of 1940; or

 
  _____
  Category 11.
An organization described in Section 501(c)(3) of the United States Internal
Revenue Code of 1986, as amended, a corporation, a Massachusetts or similar
business trust, or a partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of U.S.
$5,000,000; or

 
  _____
  Category 12.
Any director or executive officer of the Borrower; or

 
  _____
  Category 13.
A natural person, the beneficial owner of which is such natural person) whose
individual net worth, or joint net worth with his or her spouse exceeds
US$1,000,000, provided, however, that (i) person’s primary residence shall not
be included as an asset; (ii) indebtedness that is secured by the person’s
primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, shall not be included as a
liability (except that if the amount of such indebtedness outstanding at the
time of the sale of securities exceeds the amount outstanding 60 days before
such time, other than as a result of the acquisition of the primary residence,
the amount of such excess shall be included as a liability); and (iii)
indebtedness that is secured by the person’s primary residence in excess of the
estimated fair market value of the primary residence at the time of the sale of
securities shall be included as a liability; or

 
  _____
  Category 14.
A natural person who had an individual income in excess of U.S. $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of U.S. $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 
  _____
  Category 15.
A trust, with total assets in excess of U.S. $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act or a revocable trust which does not satisfy the foregoing and
which may be revoked or amended by its settlors (grantors), each of whom is an
U.S. Accredited Investor under category 13; or



 
 

--------------------------------------------------------------------------------

 
- 3 -


 
  _____
  Category 16.
Any entity in which all of the equity owners meet the requirements of at least
one of the above categories;

 
 
(c)
it and any Beneficial Purchaser has not purchased the Securities as a result of
any form of general solicitation or general advertising (as those terms are used
in Regulation D of the U.S. Securities Act), including any advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio, television or internet or any seminar
or meeting whose attendees have been invited by general solicitation or general
advertising.

 
The Lender undertakes to notify the Borrower immediately of any change in any
representation, warranty or other information relating to the Lender or any
Beneficial Purchaser set forth herein which takes place prior to the Closing.
 
If a Corporation, Partnership or Other Entity:
 
____________________________________
Name of Entity
 
____________________________________
Type of Entity

____________________________________
____________________________________
Signature of Person(s) Signing
____________________________________
____________________________________
Print or Type Name and Title(s) of Person(s)
Signing
 
If an Individual or Joint Account of Individuals:
 
___________________________________
 
 
____________________________________
Signature(s)
 
____________________________________
 
____________________________________
Print or Type Name(s)



 


 




 
 

--------------------------------------------------------------------------------

 

